Citation Nr: 1626763	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2014 and February 2016.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand. 

In November 2012, the Veteran attended a Travel Board hearing.  The hearing transcript was unavailable and the Veteran was afforded an opportunity to appear for another hearing.  In March 2016, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

After the hearing, the Veteran submitted his VA medical records for treatment from January 2015 through March 2016, along with a waiver of RO consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his service-connected disability renders him unable to retain or maintain gainful employment.  Specifically, he asserts his migraines prevent him from securing or following any substantially gainful occupation.  He worked as a systems analyst, computer consultant, and finally a construction helper.  The last day he worked was in December 2001, his disability affected his full time employment in June 2002, and he became too disabled to work in September 2002.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated May 2005.  He further elaborates in his March 2016 Board hearing that he suffered from migraine headaches where he lost vision, equilibrium, and motor skills.  Those episodes occurred at least twice a week for the past 12 years and lasted from about a half hour to 45 minutes up to several days.  He attempted to hold a temporary job in 2005 as a night watchman until he had a "spell."  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran was service connected for migraine headaches at 10 percent since May 18, 1973, and at 50 percent since October 9, 2002.  As such, the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  Although the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disability precludes him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

An August 2002 statement from Dr. V.P. notes she treated the Veteran for migraine headaches and a heart condition for approximately six years and due to these conditions, the Veteran is totally and permanently disabled and will not be able to return to work.  A December 2002 VA neurological examination diagnosed the Veteran with migraine headaches and noted he carried a diagnosis of ocular migraine, although there was not much documentation available to support that.  The examiner also found that about one time a week for about 30 minutes to an hour the Veteran had episodes of intense pain, during which time he was temporarily debilitated.  

A February 2004 VA neurological examination notes in October 2003 the Veteran's neurologist found that the Veteran had migraine headaches up to four times a week that lasted for three to five hours and was relieved by Fioricet.  During the examination the Veteran reported that the butabarbital in the Fioricet made him drowsy, but aborted his headaches.  However, his drowsiness caused him to be unable to drive or perform any mechanical functions.  He also reported visual auras with each headache and episodes of vertigo and generalized weakness and malaise.  The examiner diagnosed the Veteran with a history of basilar migraine headache with various presentations and noted these headaches were disabling to the Veteran and he could not function at his previous work as a computer repairman because he would become drowsy and fall asleep when sitting at computer screens.  

A June 2004 VA treatment record notes that the Veteran had a diagnosis of basilar migraine and "[g]iven frequency of episodes pt [patient] cannot drive and this prevents him from finding a job."  A January 2005 statement from Dr. K. V. notes the Veteran had vertebrobasilar migraine headaches and over ten times per week he had episodes of vertigo and weakness, which may last minutes to hours and then was followed by a severe migraine headache.  "For these reasons [the Veteran] is unemployable at this time.  He has been treated with medications and his episodes of neurologic symptoms are still very frequent."  

An August 2005 statement from the Veteran's former construction employer notes the Veteran did general labor work, but on his last job he became very disoriented and weak to the point where he had to stop working and lay down.  He was unable to continue working the rest of the day.  A subsequent August 2005 statement from Dr. V.P. notes that due to the Veteran's "visual changes and the migraines he is totally unable to work.  He suffers with headaches on a daily basis; they are very severe and leave him unable to function at all." 

A December 2007 statement from his employer while he was a temporary night watchman in June-July 2005 notes he was a good worker, but had to be let go because he suffered migraine headaches on the job so bad that they incapacitated him on several occasions over his six week employment.  A November 2012 statement from A.C. ARNP, NP-C, notes she treated the Veteran for chronic migraine headaches from 2005 to 2011 and during that time the Veteran was unable to respond to any known therapies.  She elaborates that during attacks, patients can experience excruciating sensitivity to sound and light, nausea, vomiting, pounding head pain, and inability to move.  Also, severe migraine attacks are not predictable.  

Under these circumstances, the matter of a TDIU should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

It appears the Veteran has not had an official VA examination for his headaches since 2004.  This must be done not only to assess the current severity, but to develop the medical evidence as to the symptoms and resulting functional impairment from his headaches.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to evaluate the current severity of his headaches.  In light of the medical complexity of his illness, the examination must be done by a neurologist (not a physician's assistant or nurse).

The examiner should review the outpatient treatment records and provide an opinion as to the full spectrum of symptoms the Veteran experiences due to his headaches (i.e., loss of motor skills, speech, equilibrium, vision, etc.).  Then the examiner should provide an opinion as to the functional limitations the Veteran would experience in a work environment due to all the headache symptoms.

2.  Refer the matter of a TDIU to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

3. After completing the above and any other necessary development, readjudicate the claim for a TDIU.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

